DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP5-134214.  Regarding claims 1 and 4, JP5-134214 teaches a ceiling 6; a floor; and a wall having a pair of wall surfaces opposite to each other, and another pair of wall surfaces opposite to each other in a direction intersecting the pair of wall surfaces, the room being defined by the ceiling, the floor, and the wall (inherent to a room), wherein one of the pair of wall surfaces and the another pair of wall surfaces has a window 3, wherein the wall surface opposite to the wall surface having the window has arranged thereon a first screen, and/or the wall surface on an opposite side in a lower culmination direction has arranged thereon a second screen 2, wherein an inner side of the window (paragraph 4, “a vertical polarizing film or a horizontal polarizing film is attached to a lighting device such as a light source such as a window”), and a projection-side surface of the first screen and/or a projection-side surface of the second screen each have arranged thereon a polarizing plate 18, and wherein an absorption axis direction of a polarizer of the polarizing plate of the window, and an absorption axis direction of a polarizer of the polarizing plate of the first screen and/or an absorption axis direction of a polarizer of the polarizing plate of the second screen are substantially perpendicular or parallel to each other (paragraph 5, “a horizontal polarizing film is attached to the surface of the screen 2,” and “Further, a vertical polarizing film is also attached to the window 3 serving as a light source”).  Regarding claim 2, the absorption axis direction of the polarizer of the polarizing plate of the window is a direction substantially parallel to a vertical direction (paragraph 5).

Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atsuta (JPH01-191824).  Regarding claims 1 and 4, Atsuta teaches a ceiling (light 7 are mounted on ceiling in fig 3); a floor (desk 1, and unnumbered chair and table are on floor in fig. 3); and a wall having a pair of wall surfaces opposite to each other (right wall containing window 6 in fig. 3 and opposing left wall containing screen 9 in fig. 3), and another pair of wall surfaces opposite to each other (back wall at small end of perspective lines in fig.3 and front wall at the image/viewer surface in fig. 3) in a direction intersecting the pair of wall surfaces, the room being defined by the ceiling, the floor, and the wall (inherent to a room), wherein one of the pair of wall surfaces and the another pair of wall surfaces has a window 6, wherein the wall surface (left wall, fig. 3) opposite to the wall surface (right wall , fig. 3) having the window has arranged thereon a first screen 9, and/or the wall surface on an opposite side in a lower culmination direction has arranged thereon a second screen, wherein an inner side of the window (8 is polarizer), and a projection-side surface of the first screen (5 is a second polarizer) and/or a projection-side surface of the second screen each have arranged thereon a polarizing plate, and wherein an absorption axis direction of a polarizer of the polarizing plate of the window, and an absorption axis direction of a polarizer of the polarizing plate of the first screen and/or an absorption axis direction of a polarizer of the polarizing plate of the second screen are substantially perpendicular or parallel to each other (page 5/7 of the translation teaches that sheet 5 has polarization in one direction and sheet 8 has polarization in the other direction/different by 90°).  Regarding claim 2, since the sheet 5 is given a polarization in the lateral direction as an example, the absorption axis direction of the polarizer of the polarizing plate 8 of the window is a direction substantially parallel to a vertical direction (page 5/7, line 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Independent claims 1 and 4 are written in the alternative using “and/or”.  Given the broadest reasonable interpretation and using the choice “or” The rejections under 35 USC 102 above apply and are valid.  The following rejections under 35 USC 103 are presented to expedite prosecution.
Claims 1-2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP5-134214 in view of Coley (U.S. Patent No. 8982459). JP5-134214 teaches the salient features of the claimed invention except for an additional screen on a wall opposite the window.  Coley teaches a screen 108 on a wall which is perpendicular to the wall containing the window as well as a second screen 120. The second screen 120 is taught as being able to be set up at “any location within the room”. The applicant is directed to review figure 1 as well as col. 3, line 20.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to place the second screen at any location within the room including on a wall opposite the window of for the purpose of enabling conveyance of information to a variety of viewpoints.
The applicant should note that a standard cubic room has six sides. There are a limited number of choices for one of ordinary skill in the art to choose from in placing an additional screen. Where one skilled in the art is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. "[A] person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense.”  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007).

Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP5-134214 in view of Zeon (JP 2017-15897). JP5-134214 teaches the salient features of the claimed invention except for further have a retardation layer having an in-plane retardation of from 100 nm to 200 nm, and each have a circular polarization or elliptical polarization function.  Zeon teaches in paragraphs 33, 38 and 41-48 that it was known to use a retardation layer having an in-plane retardation of from 100 nm to 200 nm, and each have a circular polarization or elliptical polarization function. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of Zeon for the purpose of increasing contrast/better ambient light rejection. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have an in-plane retardation of from 100 nm to 200 nm, for the purpose of utilizing an optimum range.  The applicant should note that it has been held that where the general working conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claims 1-2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atsuta (JPH01-191824) in view of Coley (U.S. Patent No. 8982459). Atsuta teaches the salient features of the claimed invention except for an additional screen on a wall adjacent to the window.  Coley teaches a screen 120 which may be placed any location within a room. This includes across from a wall which includes the window. Coley also teaches a second screen 108  on a wall which is perpendicular to the wall containing the window. The applicant is directed to review figure 1 as well as col. 3, line 20.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to place the second screen at any location within the room including on a wall perpendicular to the window of for the purpose of enabling conveyance of information to a variety of viewpoints.
The applicant should note that a standard cubic room has six sides. There are a limited number of choices for one of ordinary skill in the art to choose from in placing an additional screen. Where one skilled in the art is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. "[A] person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense.”  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007).
Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atsuta (JPH01-191824) in view of Zeon (JP 2017-15897). Atsuta teaches the salient features of the claimed invention except for further have a retardation layer having an in-plane retardation of from 100 nm to 200 nm, and each have a circular polarization or elliptical polarization function.  Zeon teaches in paragraphs 33, 38 and 41-48 that it was known to use a retardation layer having an in-plane retardation of from 100 nm to 200 nm, and each have a circular polarization or elliptical polarization function. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of Zeon for the purpose of increasing contrast/better ambient light rejection. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have an in-plane retardation of from 100 nm to 200 nm, for the purpose of utilizing an optimum range.  The applicant should note that it has been held that where the general working conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.


Response to Arguments
Applicant's arguments filed March 23, 2022 have been fully considered but they are not persuasive. The applicant argues that JP5-134214 does not teach a projection screen arranged to face the wall having the window.  The examiner agrees with this assessment. The independent claims only require a screen arranged to face the wall having the window as an alternative, not as a strict requirement.  JP5-134214 does teach the alternate choice in the claims which recites “the wall surface on an opposite side in a lower culmination direction has arranged thereon a second screen.” The applicant argues that JP5-134214 does not teach a lower culmination direction. The examiner respectfully disagrees. The specification of the present application only discusses the lower culmination direction in detail in paragraph 9. Paragraph 9 states: “The wall surface 33 may be typically positioned on an opposite side in a lower culmination direction. In the illustrated example, the window 40 is arranged on a west side, the first screen 51 is arranged on an east side, and the second screen 52 is arranged on a north side.” Since the only explanation or example of what applicant means by lower culmination direction is language identical in the specification and claims and figure 1. In figure 1, the screen 52 is on a wall that is perpendicular to the window and opposite to a wall without a screen or window.  Additionally the screen may have a lower end lower than the window and the wall 33 ends at its bottom edge which is lower than the bottom edge of the window. Likewise, JP5-134214 teaches a screen 2 is on a wall which is perpendicular to the window and opposite a wall without a screen or window. The bottom surface of the screen is lower than the bottom surface of the window. The wall holding the screen ends at the bottom which is lower than the bottom of the window.  Thus the wall is in a lower culmination direction.
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection based on Atsuta does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Uetseki (U.S. Patent No. 5444570) teaches a polarized projection screen opposite a window. Uetseki (JP{6-130223) teaches a polarized projection screen both opposite a window as well as adjacent a second window (see fig. 5).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MAHONEY whose telephone number is (571)272-2122. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852